                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

COMPLETE LOGISTICAL SERVICES, LLC                                            CIVIL ACTION

VERSUS                                                                       NO. 18-3799

DONALD RULH, JR. ET AL                                                       SECTION "L" (5)



                                     ORDER & REASONS

       Before the Court is Defendant Donald Rulh’s Motion for Reconsideration of the Court’s

Order Affirming Magistrate Judge North’s Order granting a Motion to Intervene filed by Movant

Fowler Rodriguez, LLC (“Fowler”). R. Doc. 190. The motion is unopposed.

  I.   BACKGROUND

       In the underlying action, Plaintiff Complete Logistical Services, LLC (“CLS”), a

Louisiana LLC that provides contract labor to various marine industries, brings claims against

Defendants Donald Rulh, Arnold Baker, Morris Kahn, Michelle Elwell, and Shawana Harris,

alleging its former member, Defendant Rulh, breached his fiduciary duties to CLS,

misappropriated CLS’ assets, damaged CLS’ image, and took confidential and proprietary

information after he was removed from the LLC by its remaining members. R. Doc. 98 at 1–3.

Based on these allegations, CLS brings claims against Defendants for violations of the Defend

Trade Secrets Act (“DTSA”); Louisiana Uniform Trade Secrets Act (“LUTSA”); Computer

Fraud and Abuse Act (“CFA”); Louisiana Unfair Trade Practices Act (“LUTPA”); and for unjust

enrichment; breach of fiduciary duties, duty of loyalty, and duty of due care; conversion;

conspiracy; and fraud. Id. at 3. CLS also seeks injunctive relief in the form of a declaratory

judgment. Id. at 4.

       On May 7, 2018, Defendants answered the complaint and filed counterclaims against
                                                 1
CLS and a third-party complaint against CLS members Spencer Sens and Natchez Morice, III. R.

Doc. 30. In their counterclaim, Defendants claim CLS wrongfully seized information from them

in violation of the Defend Trade Secrets Act and the Louisiana Unfair Trade Practices Act

(“LUTPA”). Additionally, Mr. Rulh brings claims against CLS for breach of fiduciary duties and

due care, breach of contract, unjust enrichment, conversion, and derivative action. Mr. Rulh also

seeks an accounting of CLS. R. Doc. 30 at 18–24. On June 25, 2018, Plaintiff moved to dismiss

Defendants’ counterclaims, which the Court granted in part, dismissing Defendants’ LUTPA

claim and Defendant Rulh’s claims for unjust enrichment, conversion, and derivative action. R.

Doc. 93.

       Up until this point in the litigation, Defendants were represented by Movant, Fowler. On

August 10, 2018, however, Defendant Rulh filed a motion to substitute Randall Smith and

Geoffrey Ormsby as counsel of record in place of Fowler, which the Court granted on August 13,

2018. R. Docs. 86, 89. On September 19, 2018, Fowler moved to withdraw as counsel for the

remaining Defendants, which the Court granted on September 21, 2018. R. Docs. 106, 107.

       On November 26, 2018, Fowler filed a motion seeking to intervene in the case, alleging

Mr. Rulh had terminated the firm as counsel without paying any of the legal fees it had incurred.

R. Doc. 144. In its motion to intervene, Fowler stated it held a contract with Mr. Rulh, pursuant

to which Fowler would be paid attorney’s fees on an hourly basis. Id. In filing its motion, Fowler

seeks to recover its hourly fees from any monies awarded to Mr. Rulh based on his

counterclaims against CLS. Id. The motion was referred to Magistrate Judge North who granted

the motion following oral argument on December 14, 2018. R. Doc. 163. On December 27,

2018, Mr. Rulh objected to Judge North’s decision. R. Doc. 165. On February 12, 2019, the

Court affirmed Judge North’s order. Although to Court held Fowler’s intervention could not be

sustained as a matter of right, the Court exercised its discretion to grant a permissive
                                                  2
intervention. R. Doc. 184.

  I.    PRESENT MOTION

        On March 12, 2019, Mr. Rulh filed a motion seeking reconsideration of the Court’s order

affirming Judge North’s order granting Fowler’s motion to intervene. R. Doc. 190. In his motion,

Mr. Rulh argues this Court’s order is contrary to law, as Fowler has failed to meet the standard

for intervention as a matter of right, nor did it meet the standard for permissive intervention. Id.

at 2. Mr. Rulh argues that, because Fowler’s interest in hourly attorney’s fees is unrelated to the

underlying cause of action—namely the alleged misappropriation of trade secrets—Fowler may

not intervene in this action. Id. at 6. According to Mr. Rulh, the Court’s order granting Fowler’s

intervention was legally erroneous.

        In support of his argument, as he did in his initial motion, Mr. Rulh again points to

Premier, Inc. v. Commercial Underwriters Insurance Co., No. 02–3199, 2004 WL 32918 (E.D.

La. Jan. 5, 2004), in which the court distinguished between contingency fee-based payment

arrangements and hourly fee-based payments, concluding that, although the former entitles a

discharged attorney to intervene as a matter of right, the latter does not. Id. at *3. Although the

Court discussed Premier at length in its order affirming Judge North, Mr. Rulh contends this

Court “in ignoring to Premier could cite to no case in this or any other circuit permitting an

intervention for the reasons espoused by Fowler Rodriguez, its decision to permit intervention

was legal error.” Id. at 5.

 II.    LEGAL STANDARD

        Although the Federal Rules of Civil Procedure do no provide specifically for motions for

reconsideration, in this Circuit, motions styled as motions for reconsideration are evaluated under

Rules 54(b), 59, or 60. In re Gulf States Long Term Acute Care of Covington, L.L.C., No. 11-1659,

2014 WL 1365950, at *1 (E.D. La. Apr. 7, 2014). Because Rules 59 and 60 apply to final
                                                  3
judgments only, a motion to reconsider that challenges an interlocutory order is analyzed pursuant

to Rule 54(b), which provides courts with “the inherent procedural power to reconsider, rescind,

or modify an interlocutory order for cause seen by it to be sufficient.” Martikean v. United States,

No. 11-1774, 2014 WL 4631620, at *2 (N.D. Tex. Sept. 16, 2014) (quoting Iturralde v. Shaw

Group, Inc., 512 F. App’x 430, 432 (5th Cir. 2013)); Gulf Fleet Tiger Acquisition, LLC v. Thoma–

Sea Ship Builders, LLC, 282 F.R.D. 146, 151–52 (E.D. La. 2012).

       Rule 54(b) permits this Court to reconsider an interlocutory order for any reasons it

deems sufficient. United States v. Randa, 709 F.3d 472, 479 (5th Cir. 2013). Under Rule 54(b),

       District courts have considerable discretion in deciding whether to grant a motion
       to reconsider an interlocutory order. The exact standard applicable to the granting
       of a motion under Rule 54(b) is not clear, though it is typically held to be less
       exacting than would be a motion under Rule 59(e), which is in turn less exacting
       than the standards enunciated in Rule 60(b).

Livingston Downs Racing Ass'n, Inc. v. Jefferson Downs Corp., 259 F. Supp. 2d 471, 475 (M.D.

La. 2002). Courts in the Eastern District of Louisiana generally analyze motions to reconsider

interlocutory orders in keeping with Rule 59(e). See Castrillo v. Am. Home Mortg. Servicing, Inc.,

No. 09–4369, 2010 WL 1424398, at *4 n.54 (E.D. La. Apr. 5, 2010) (collecting cases); Gulf Fleet,

282 F.R.D. at 152 n.40 (same).

       Specifically, courts consider whether: (1) the motion is necessary to correct a manifest error

of law or fact upon which the judgment is based; (2) the movant presents newly discovered or

previously unavailable evidence; (3) the motion is necessary to prevent manifest injustice; or (4)

the motion is justified by an intervening change in controlling law. Fairley v. Wal-Mart Stores,

Inc., No. CV 15-0462, 2016 WL 2992534, at *2 (E.D. La. May 24, 2016).

III.   DISCUSSION

       Under the Federal Rules of Civil Procedure, there are two means by which a movant may

intervene in a civil case—as a matter of right or pursuant to a permissive intervention. Fed. R.
                                                 4
Civ. P. 24. In this case, the Court concluded Fowler could not intervene as a matter of right, but

nevertheless exercised its discretion to grant Fowler a permissive intervention. R. Doc. 184.

       Federal Rule of Civil Procedure 24(b) governs permissive intervention and provides in

pertinent part:

       Upon timely application anyone may be permitted to intervene in an action: ... (2)
       when an applicant’s claim or defense and the main action have a question of law
       and fact in common. In exercising its discretion the court shall consider whether
       the intervention will unduly delay or prejudice the adjudication of the rights of the
       original parties.

Fed. R. Civ. P. 24(b).

   Courts in this circuit undergo a two-step process in determining whether to grant a

permissible intervention. Stallworth v. Monsanto Co., 558 F.2d 257, 269 (5th Cir. 1977). First,

the Court must determine, as a matter of law, whether the movant’s “claim or defense and the

main action have a question of law or fact in common.” Mac Sales Inc., et al. v. E.I. Dupont de

Nemours, No. 89-45712, 1995 WL 581790, *4 (E.D. La. Sept. 29, 1995). Thereafter, the Court

must exercise its discretion to determine if permissive intervention should be allowed. See New

Orleans Pub. Serv., Inc. v. United Gas Pipe Line Co., 732 F.2d 452, 471 (5th Cir. 1984).

“Permissive intervention ‘is wholly discretionary with the [district] court . . . even though there is

a common question of law or fact, or the requirements of Rule 24(b) are otherwise satisfied.’” Id.

(quoting 7C CHARLES ALAN WRIGHT, ET AL., FEDERAL PRACTICE & PROCEDURE: CIVIL § 1913 at

551 (3d ed. 2018)). In acting on a request for permissive intervention, it is proper to consider,

among other things, “whether the intervenors’ interests are adequately represented by other

parties” and whether they “will significantly contribute to full development of the underlying

factual issues in the suit.” Spangler v. Pasadena City Bd. of Ed., 552 F.2d 1326, 1329 (9th Cir.

1977); U.S. Postal Service v. Brennan, 579 F.2d 188, 191–92 (2d Cir. 1978).

       In its prior order, the Court held:
                                                  5
                In this case, the Court will permit Fowler Rodriguez’s intervention. The
       questions of law and fact Fowler Rodriguez seeks to bring are sufficiently similar
       and connected to those currently pending before the Court, and intervention will
       not unduly delay the adjudication of the original parties’ rights. Moreover,
       although Fowler Rodriguez’s interests likely will not contribute significantly to
       the development of the underlying factual issues of the main action, no other party
       to this action adequately represents Fowler Rodriguez’s interests. The Court
       having presided over this and other related actions since their inception is
       uniquely situated to determine whether Fowler Rodriguez is entitled to attorneys’
       fees, even if Mr. Rulh agreed to pay those fees on an hourly—and not
       contingency fee—basis. As a result, the Court concludes Fowler Rodriguez has
       met the standard for permissive intervention and the Court will affirm the
       magistrate judge’s order granting Fowler Rodriguez’s intervention on that basis.

R. Doc. 184 at 8.

       Mr. Rulh contends the Court failed to identify any questions of law or fact common to the

underlying breach of contract claim and Fowler’s claim for hourly attorneys’ fees, as regardless

of whether Mr. Rulh is successful in his counterclaim against CLS, Fowler may make a claim for

attorneys’ fees for the work it performed. The Court agrees. Although the Court finds it is in the

best position to consider whether and to what extent Fowler is entitled to attorneys’ fees for the

work it performed for Mr. Rulh, the issues of law and fact presented in such a case do no overlap

with the underlying action.

       Because there are no questions of law or fact common to the main action, the Court need

not consider whether Fowler’s interests are adequately represented or if Fowler’s interests

contribute significantly to the development of the underlying factual issues of the main action.

Because Fowler has not met the standard for permissive intervention and the Court previously

concluded Fowler does not meet the requirements of intervention as a right, the Court concludes

the magistrate judge’s order granting Fowler leave to intervene is contrary to law and therefore

will vacate the order and deny Fowler’s motion to intervene. Accordingly, the Court will grant

Mr. Rulh’s motion seeking reconsideration.



                                                 6
IV.    CONCLUSION

       For the foregoing reasons,

       IT IS ORDERED that Defendant Donald Rulh’s motion seeking reconsideration, R.

Doc. 190, be and hereby is GRANTED.

       IT IS FURTHER ORDERED that the Court’s prior order affirming Magistrate Judge

North’s Order granting Movant Fowler Rodriguez, LLC’s Motion to Intervene, R. Doc. 184, be

and hereby is VACATED.

       IT IS FURTHER ORDERED that Magistrate Judge North’s Order granting Movant

Fowler Rodriguez, LLC’s Motion to Intervene, R. Doc. 163, be and hereby is VACATED.

       IT IS FURTHER ORDERED that Fowler’s Motion to Intervene, R. Doc. 144, be and

hereby is DENIED.



       New Orleans, Louisiana on this 10th day of April, 2019.



                                                       ____________________________
                                                               Eldon E. Fallon
                                                          United States District Judge




                                              7
